Citation Nr: 1630295	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 2003 to May 2004, December 2005 to November 2006, and May 2008 to June 2009.  He testified at a hearing before the Board in April 2015.  A transcript is of record.

In August 2015, the Board denied an increased rating for PTSD.  The Veteran appealed to the Veterans Claims Court.  In March 2016, the Court Clerk issued a Joint Motion for a Partial Remand and remanded the claim to the Board for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Remand, additional records must be associated with the claims file.  Specifically, the Veteran stated in April 2011 that he had sought treatment at the Vet Center in Queens, New York; these records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant records from the Vet Center in Queens, New York.  Efforts to obtain these records must be associated the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  After completing the above, and any other development deemed necessary, including updated clinical records if needed, readjudicate the claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

